Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Part A):
Groups:
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 3-5, 8, 10-13, 15-19, 22, 23, 32, 34, 36, 37 and 54, are drawn to a pharmaceutical composition comprising adeno-associated virus (AAV) and a buffer comprising: (i) about 5 mM to about 25 mM buffering agent; (ii) about 50 mM to about 150 mM of a pharmaceutically acceptable; (iii) about 0.001% (w/v) to about 0.01% (w/v) non-ionic surfactant; and (iv) about 1% to about 10% (w/v) sugar, 

Group II, claims 2, 6, 24 and 25, are drawn to a lyophilization pharmaceutical composition for lyophilization comprising adeno-associated virus (AAV) and a buffer comprising: (i) about 5 mM to about 25 mM buffering agent; (ii) about 30 mM to about 100 mM pharmaceutically acceptable salt; (iii) about 0.001% (w/v) to about 0.01% (w/v) non-ionic surfactant; and (iv) about 1% to about 10% (w/v) sugar, sugar alcohol, or combination thereof.

Group III, claim 41, is drawn to a method of preparing a pharmaceutical composition comprising adeno-associated virus (AAV), comprising combining the buffering agent, the pharmaceutically acceptable salt, the non-ionic surfactant, and the sugar, sugar alcohol, or combinations thereof of the pharmaceutical composition of claim 1, thereby obtaining a pharmaceutical composition comprising AAV.

Group IV, claim 43, is drawn to a method of treating a bleeding disorder in a subject, comprising administering to the subject a pharmaceutical composition of claim 1 in an amount effective to treat a disorder or disease.

Group V, claim 45, is drawn to a method of storing a composition comprising AAV, comprising combining the buffering agent, the pharmaceutically acceptable salt, the non-ionic surfactant, and the sugar, sugar alcohol, or combinations thereof of the pharmaceutical composition of claim 1.

Group VI, claims 52 and 53, are drawn to a pharmaceutical composition comprising adeno-associated virus (AAV) and a buffer comprising: (i) about 5 mM to about 25 mM buffering agent; (ii) about 0 mM to about 150 mM of a pharmaceutically acceptable salt; (iii) about 0.001% (w/v) to about 0.01% (w/v) non-ionic surfactant; and (iv) about 1% to about 10% (w/v) sugar, sugar alcohol, or combination thereof, wherein the salt and buffering agent are comprised of monovalent ions.


Groups I, II, III, IV, V and VI of inventions listed above lack unity of invention because they are not drawn to only one of the above listed combinations of categories, they provide for multiple compositions and methods (method of use and making) within a single application, also they lack corresponding special technical feature(s). 

For example, while Group I requires the special technical feature of the salt and buffering agent are comprised of monovalent ions, Group II does not require said special technical. In addition, while Group I requires the special technical feature of about 50 mM to about 150 mM of a pharmaceutically acceptable salt, Group III does not require the presence of a pharmaceutically acceptable salt, since claim 52 recites 0 mM of a pharmaceutically acceptable salt.

The inventions of Groups I and III of invention fall within category (1) a product and a process for the manufacture of said product.
PCT Rule 13.2 does not provide for multiple compositions or multiple methods of use within a single application. Thus, the first appearing composition is combined with a corresponding first method of use and the additional composition and method claims each constitute a separate group.
In addition, to the requirement that a group of inventions must belong to one of the specific categories provided by PCT Rule 13.2, the inventions must have a special technical feature that unites them. See Patent Rules 1.475, where a special technical feature is a contribution OVER THE PRIOR ART.
In this case, the inventions of Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a pharmaceutical composition comprising , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sista et al. (U.S. patent No. 6,764,845) who teach a pharmaceutical composition comprising adeno-associated virus (AAV) (a pharmaceutical composition comprising stable AAV) (see for example, column 1 lines 18-20) and a buffer comprising a buffering agent, a pharmaceutically acceptable salt; a non-ionic surfactant (detergent); and a sugar, sugar alcohol, or combination thereof, wherein the salt and buffering agent are comprised of monovalent ions (e.g., phosphate buffered saline or PBS, sugar alcohol sorbitol, and non-ionic detergent Tween 80, aka Polysorbate 80 or PS80) (see for example, column 9 lines 25-35 and 50-67, column 10 lines 1-5, column 8 line 60-66 and column 12 lines 10-15).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Part B):
Election of Species: 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Each claimed “salt” and “buffering agent” (as recited in claim 54), represent distinct species.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

In this case, the claimed salts species are not considered to have a common property or activity since they are structurally different. For example, ammonium chloride (NH4Cl) is a fertilizer and nitrogen source, while sodium chloride (NaCl) is a food additive and source of sodium, as such they claimed species are structurally and functionally different.
In addition, the claimed species of buffer are not considered to have a common property or activity since they are structurally different. In this case, L-histidine is L-enantiomer of amino acid histidine and a positively charged amino acid at physiological pH, while sodium acetate is a sodium salt of acetic acid, as such they are structurally and functionally different.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

at least claim 1 is generic. 

* If Applicant elects Group I, then,
One species of salt, and one species of buffer (as recited in claim 54), for example, sodium chloride and L-histidine.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651